 Case 1:21-cv-00037-NLH Document 22 Filed 05/07/21 Page 1 of 5 PageID: 129



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
NICHOLAS KYLE MARTINO,              :
                                    :
          Petitioner,               :    Civ. No. 21-0037 (NLH)
                                    :
     v.                             :    OPINION
                                    :
UNITED STATES OF AMERICA,           :
                                    :
          Respondent.               :
___________________________________:
APPEARANCES:

Nicholas Kyle Martino
106 B Hurffville-Grenloch Road
Sewell, NJ 08080

     Petitioner Pro se

Rachael A. Honig, Acting United States Attorney
Sara Aliya Aliabadi, Assistant United States Attorney
Office of the U.S. Attorney
401 Market Street
4th Floor
P.O. Box 2098
Camden, NJ 08101

     Counsel for Respondent

HILLMAN, District Judge

     Petitioner Nicholas Martino moves for reconsideration of

this Court’s order granting the United States an extension of

time to file its answer, ECF No. 15, and for sanctions against

the United States, ECF No. 14.      For the reasons that follow, the

motions will be denied.
    Case 1:21-cv-00037-NLH Document 22 Filed 05/07/21 Page 2 of 5 PageID: 130



I.    BACKGROUND

       Petitioner filed a motion to correct, vacate, or set aside

his federal sentence under 28 U.S.C. § 2255 on January 4, 2021.

ECF No. 1.      The Court administratively terminated the motion as

it was not on the Clerk’s form for § 2255 proceedings.              ECF No.

2; Local Civ. R. 81.2(a).        Petitioner submitted a response

refusing to complete the Clerk’s form.           ECF No. 4.    The Court

thereafter issued a notice and order under United States v.

Miller, 197 F.3d 644 (3d Cir. 1999), ECF No. 5, and Petitioner

responded that he wanted his pleading to be ruled on as filed,

ECF No. 6.

       The Court screened the motion under Habeas Rule 4 and

concluded that an answer from the United States was warranted.

ECF No. 8.      The order directed the United States to file its

answer within 45 days and stated that any request to deviate

from the order should be made by motion.           Id.    Petitioner filed

a motion for reconsideration of that order to the extent it

denied him discovery and the appointment of counsel.             ECF No. 9. 1

On March 17, 2021, the United States filed a letter requesting a

60-day extension to file its answer.           ECF No. 10.     The Court

signed an order on Friday, March 19 granting the extension, and

the order was docketed on Monday, March 22.              ECF No. 11.   The


1 This motion was denied by the Court on April 23, 2021.               ECF No.
17.

                                       2
 Case 1:21-cv-00037-NLH Document 22 Filed 05/07/21 Page 3 of 5 PageID: 131



Clerk’s Office also received and docketed Petitioner’s objection

to the United States’ extension request on March 22.          ECF No.

12.

      Petitioner subsequently filed a motion for sanctions

against the United States asserting that it failed to file a

motion as ordered by the Court.       ECF No. 14 at 2-3.     He also

argued that his pending motion for reconsideration, which the

United States mentioned in a footnote, raised “issues that do

not relate to the merits of his pleading” and “does not allow

the Government to attempt to procrastinate with its duties to

this Court and the Constitution.”       Id. at 4.    He asserted the

order granting the extension violated his due process rights

because he did not receive the United States’ request in the

mail until March 19, the same day the Court signed the order.

Id. at 5.

      Petitioner subsequently filed a motion for reconsideration

of the order granting the extension.        ECF No. 15.    He asserts

the Court overlooked the contents of its order requiring the

United States to file a motion requesting an extension.           Id.

The United States has not filed any opposition to either motion.

II.   STANDARD OF REVIEW

      “Motions for reconsideration exist to ‘correct manifest

errors of law or fact or to present newly discovered evidence.’”

Mid-Am. Salt, LLC v. Morris Cty. Coop. Pricing Council, 964 F.3d

                                    3
 Case 1:21-cv-00037-NLH Document 22 Filed 05/07/21 Page 4 of 5 PageID: 132



218, 230 (3d Cir. 2020) (quoting Harsco Corp. v. Zlotnicki, 779

F.2d 906, 909 (3d Cir. 1985)).      A court may grant a motion for

reconsideration if the moving party shows one of the following:

(1) an intervening change in the controlling law; (2) the

availability of new evidence that was not available when the

court issued its order; or (3) the need to correct a clear error

of law or fact or to prevent manifest injustice.          Johnson v.

Diamond State Port Corp., 50 F. App’x 554, 560 (3d Cir. 2002)

(quoting Max’s Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d

Cir. 1999)).

     Federal Rule of Civil Procedure 11 imposes certain

obligations on attorneys and unrepresented parties in their

filings with the Court.     Fed. R. Civ. P. 11(b).       “If, after

notice and a reasonable opportunity to respond, the court

determines that Rule 11(b) has been violated, the court may

impose an appropriate sanction on any attorney, law firm, or

party that violated the rule or is responsible for the

violation.”    Fed. R. Civ. P. 11(c)(1).

III. ANALYSIS

     The Court will deny the motion for reconsideration as

Petitioner has not set forth a valid basis for reconsideration.

Petitioner’s argument is essentially a disagreement with the

Court’s decision; the Court is aware of the contents of its

orders and did not “overlook” it.       “[D]istrict courts have wide

                                    4
 Case 1:21-cv-00037-NLH Document 22 Filed 05/07/21 Page 5 of 5 PageID: 133



discretion in the management of their cases.”         United States v.

Wecht, 484 F.3d 194, 217 (3d Cir. 2007), as amended (July 2,

2007); see also Yakowicz v. Pennsylvania, 683 F.2d 778, 784 (3d

Cir. 1982) (referring to the “broad powers with respect to

timing and other considerations that [the district court] has

generally in the management of the cases before it as they

proceed through the various stages before and during trial”).

Petitioner’s disagreement with how the Court exercised that

discretion is not appropriate for a motion for reconsideration.

See United States v. Compaction Sys. Corp., 88 F. Supp. 2d 339,

345 (D.N.J. 1999).

     The Court will also deny the motion for sanctions.           Rule 11

sanctions are “intended to be used only in ‘exceptional’

circumstances.”    Ferreri v. Fox, Rothschild, O'Brien & Frankel,

690 F. Supp. 400, 405 (E.D. Pa. 1988).        The Court has reviewed

the United States’ filing and Petitioner's motion and finds that

sanctions are not warranted.      Fed. R. Civ. P. 11.      Petitioner's

motion shall be denied.

IV. CONCLUSION

     For the foregoing reasons, Petitioner’s motion for

reconsideration and motion for sanctions shall be denied.           An

appropriate order will be entered.

Dated: May 7, 2021                         s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.


                                    5
